The following opinion was filed April 8, 1910:
Maeshall, J.
(¿¡assenting). I understand the court decides1 there was not sufficient proof of publication of the rale alleged to have been violated, to render it valid as a matter of law, and, on that account, the cause was improperly taken from the jury. That is, if at the time of the accident the rale was in force requiring the bridge tender to be signaled by the person in charge of any boat desiring to pass through the draw, when the boat is at least one half mile away, then actionable negligence was not established.
There is no question but what the rale was made and copies sent to the proper local officers for distribution, nor but what that occurred some eight years before the accident, nor but what the rale had been customarily, at least, observed. It was obeyed by the person in charge of the boat which preceded the Rutledge. There is no question but what, if the rale had been published, it had the force of law just the same as if incorporated into an act of Congress, and was as binding on those who actually knew of it as those who did not.
I cannot understand the significance of the observations *152in tbe opinion, that tbe captain of tbe Rutledge and some other captains did not know of tbe rule and that it was not posted up on tbe boat. It seems sucb observations, if intended to indicate that tbe rule, if published at all, was not law as regards those who did not have actual knowledge thereof, or that evidence that some did not have knowledge of tbe same, was proof, negative of publication, they are erroneous and, in any event, misleading. Truly, tbe effect of publication must be tbe same in this case as in any other where an enactment depends upon sucb a circumstance for validity. It would not be thought, for a moment, that one could raise a controversy as to whether an act of the legislature had been efficiently published by proving that many persons intended to be affected thereby had never seen or heard of it. Neither would it be thought, in case of a legislative enactment being enforceable as to one person, it would not be as to another, or that knowledge of either would have any bearing on the question. I do not see why the rule, which, contingent upon publication, was a law, stands upon any different basis than any other law, or how the evidence, given so much significance to exempt the captain of the Rutledge from conforming to the rule, had any relevancy.
Can it be that whether a rule, designed to have the force of law upon the navigable waters of the country, is effective or not, depends upon whether the local officers of the United States in close touch with river pilots and charged with administrative duties in respect to navigable waters, do their duty as regards delivering copies to the pilots, or the proprietors of boats do their duty as to posting up rules thereon ? If so, a very confused situation exists. In the circumstances of this case, what might be actionable negligence as to one bridge tender might not as to another, and what might be actionable negligence as to one boat might not as to another. So each bridge tender would have to shape his course, at all times, as if no such rule existed, since it would be impossible for him to know whether a pilot was under the law or not.
*153Again, can it be that failure to post np regulation rules on •a boat, as required by law, which would necessarily be the failure of the proprietor or bis agent, or both, or tbe failure of tbe pilot to obtain a copy of tbe rules, wbicb it was bis duty to do, can affect tbeir efficiency as to bim ? These and other considerations occur to my mind as reasons why tbe decision is wrong.
Tbe act of Congress did not prescribe any method for publishing tbe rules. There is no general federal act on the ■question. Tbe law in providing that tbe rules shall, when published, have tbe force of law, under tbe circumstances leaves it to tbe discretion of tbe bead of the War Department to publish rules in any reasonable way be sees fit. He evidently adopted, in this case, tbe method of printing tbe rule and sending copies to tbe local administrative officers in touch with tbe boatmen affected,.expecting that such officers would use due diligence to bring tbe rule to tbe attention of pilots, and that each pilot would be diligent to discover all rules designed to govern bis conduct, and that be and bis employer would see that such rules were properly posted. Some such method of publication probably has been followed ever since we bad navigation rules in this country emanating from tbe War Department. No record is found anywhere of its having been held ineffective. It seems to me it is a reasonable, and, therefore, efficient method, and that neither negligence of the local officers nor tbe proprietor of a boat, ■nor tbe pilot in charge, has anything to do with whether tbe rule is or is not law.
In my opinion, tbe act of sending copies of tbe rules to tbe local officers with directions, express or implied, to bring the same to tbe attention of persons intended to be affected, was a sufficient publication in contemplation of tbe act of Congress. Moreover, in my opinion, after such a rule has been in existence for so long a time as eight years and has been in force, in contemplation of tbe War Department, for that period, as in this case, and is conformed to by the bridge *154tenders on the river, it should be presumed to have been duly published, especially so far as necessary to protect a bridge tender and his employer from liability for negligence. The burden of proof should not be cast upon the person who relies-upon the rule to prove publication, but on the one who challenges its validity to prove the contrary, otherwise the rule' is liable to be the law in one case and not in another, and in one jurisdiction and not in another. Such a situation as to the navigation laws would be very disastrous to persons and property.